DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani, US 2012/0087513 A1.
Regarding claim 1, Takatani discloses a microphone unit and sound collecting device (see Takatani, abstract).  Herein, Takatani teaches prior art using a sound collecting device in a vehicle for a user to provide hands-free instructions, and further teaches that vibrations in the vehicle reach the sound collecting device and degrade the quality of an acquired target signal (e.g., the voice of the user providing the hands-free instruction) (see Takatani, ¶ 0003-0006).  Takatani teaches the improvement, where the sound collecting device that incorporates a vibration observation device mounted proximate to the microphones in order to suppress vibration sounds in a target sound (see Takatani, ¶ 0012-0014).  Takatani does not appear to teach the sound collecting device “in the on-board environment” (i.e., in the vehicle and/or cabin of the vehicle).  However, as stated above, Takatani teaches the prior art makes obvious this feature (see Takatani, ¶ 0003).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to perform the methods of Takatani in an on-board environment, 
Therefore, Takatani makes obvious:
“A noise reduction method for an on-board environment, comprising: 
receiving an interference signal in the on-board environment and receiving a sound signal in the on-board environment, the interference signal comprising a vibration signal of a vehicle; and” (see Takatani, ¶ 0030, 0040-0041, 0046-0047, and 0057, figure 1, unit 130, and figure 5, units 120, 130, 1100, and 1300, where Takatani teaches receiving an interference signal (i.e., observation signal) from a vibration sensor, and see ¶ 0003-0005, where it is obvious to receive the vibration signal in the on-board environment; and additionally see ¶ 0030, 0046-0047, and 0057, figure 1, units 110A-110F, and figure 5, units 110A-110F, 1100, 1200, and 1300, where Takatani teaches makes obvious receiving a sound signal (i.e., observation signals) from microphones in the on-board environment); and   
“performing noise reduction processing on the sound signal in the on-board environment to obtain a noise-reduced signal;” (see Takatani, ¶ 0058-0060, 0062, and 0069, figure 5, unit 1400, and figure 6, where Takatani makes obvious the step of performing noise reduction processing to obtain a noise-reduced signal (i.e., the composite waves for CH1 to CH6 from which noise components were removed));
“wherein, the noise reduction processing comprises cancelling the interference signal from the sound signal in the on-board environment.” (see Takatani, ¶ 0003-0005, 0012-0013, and 0069, where Takatani makes obvious noise reduction processing cancels, or suppresses, the vibration signals from the microphone signals in the on-board environment).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  Takatani makes obvious the “method according to claim 1, wherein the receiving the sound signal in the on-board environment comprises: receiving the sound signal in the on-board environment collected by an 
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  Takatani makes obvious the “method according to claim 1, wherein the receiving the interference signal in the on-board environment comprises: receiving the vibration signal of the vehicle collected by a vibration sensor provided on an acoustic sensor array” (see Takatani, ¶ 0003-0005, 0030, and 0041, and figures 1 and 5, unit 130, which makes obvious this feature in the vehicle, where a vibration sensor is disposed at the center of the acoustic sensor array).
Regarding claim 4, see the preceding rejection with respect to claim 3 above.  Takatani makes obvious the “method according to claim 3, wherein the vibration sensor is provided at a central position of the acoustic sensor array” (see Takatani, ¶ 0041, and figure 1, unit 130, makes obvious this feature in the vehicle, where a vibration sensor is disposed at the center of the acoustic sensor array).

Claims 5, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani as applied to claim 1 above, and further in view of Bastyr, US 2020/0175956 A1.
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  Takatani makes obvious the method according to claim 1, but does not appear to teach the feature “wherein the interference signal further comprises a sound signal played by an on-board device”.
Bastyr discloses an adaptation enhancement for a road noise cancellation (RNC) system (see Bastyr, abstract).  Specifically, Bastyr teaches the RNC system combines a music signal with an anti-noise signal to cancel the road noise while allowing occupants in the vehicle to hear the music signal (see Bastyr, ¶ 0031 and figure 3A, units 300, 324, and 360).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Takatani with Bastyr for the purpose of 
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  Takatani makes obvious the method of claim 1, and for the same reasons makes obvious various features of the instant claim.  
Takatani teaches a processing unit in a noise reduction apparatus (see Takatani, ¶ 0046 and figure 5, unit 1000).  However, Takatani does not appear to teach the apparatus specifically comprising “a processor and a memory for storing one or more computer programs executable by the processor”.
Bastyr discloses an adaptation enhancement for a road noise cancellation (RNC) system (see Bastyr, abstract).  Specifically, Bastyr teaches the RNC system includes “a processor and a memory for storing one or more computer programs executable by the processor, wherein when executing at least one of the computer programs, the processor is configured to perform operations comprising” noise cancellation, or reduction (see Bastyr, ¶ 0019 and 0025, and figure 1, units 104 and 128).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Takatani with Bastyr for the purpose of allowing manufacturers, designers, and/or skilled technicians to use well-known hardware, software, and/or a combination thereof to design, update, modify, and/or reconfigure the system easily.  
Specifically, Takatani makes obvious:
“A noise reduction apparatus for an on-board environment, comprising: 
a processor and a memory for storing one or more computer programs executable by the processor, wherein when executing at least one of the computer programs, the processor is configured 
“receiving an interference signal in the on-board environment and receiving a sound signal in the on-board environment, the interference signal comprising a vibration signal of a vehicle; and” (see Takatani, ¶ 0030, 0040-0041, 0046-0047, and 0057, figure 1, unit 130, and figure 5, units 120, 130, 1100, and 1300, where Takatani teaches receiving an interference signal (i.e., observation signal) from a vibration sensor, and see ¶ 0003-0005, where it is obvious to receive the vibration signal in the on-board environment; and additionally see ¶ 0030, 0046-0047, and 0057, figure 1, units 110A-110F, and figure 5, units 110A-110F, 1100, 1200, and 1300, where Takatani teaches makes obvious receiving a sound signal (i.e., observation signals) from microphones in the on-board environment); and
“performing noise reduction processing on the sound signal in the on-board environment to obtain a noise-reduced signal;” (see Takatani, ¶ 0058-0060, 0062, and 0069, figure 5, unit 1400, and figure 6, where Takatani makes obvious the step of performing noise reduction processing to obtain a noise-reduced signal (i.e., the composite waves for CH1 to CH6 from which noise components were removed));
“wherein, the noise reduction processing comprises cancelling the interference signal from the sound signal in the on-board environment.” (see Takatani, ¶ 0003-0005, 0012-0013, and 0069, where Takatani makes obvious noise reduction processing cancels, or suppresses, the vibration signals from the microphone signals in the on-board environment).
Regarding claim 10, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “apparatus according to claim 9, wherein the receiving the sound signal in the on-board environment comprises: receiving the sound signal in the on-board environment collected by an acoustic sensor unit provided on an acoustic sensor array” (see Takatani, ¶ 0003-0005 and 0030-0031, 
Regarding claim 11, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the “apparatus according to claim 9, wherein the receiving the interference signal in the on-board environment comprises: receiving the vibration signal of the vehicle collected by a vibration sensor provided on an acoustic sensor array” (see Takatani, ¶ 0003-0005, 0030, and 0041, and figures 1 and 5, unit 130, which makes obvious this feature in the vehicle, where a vibration sensor is disposed at the center of the acoustic sensor array).
Regarding claim 12, see the preceding rejection with respect to claim 11 above.  The combination makes obvious the “apparatus according to claim 11, wherein the vibration sensor is provided at a central position of the acoustic sensor array” (see Takatani, ¶ 0041, and figure 1, unit 130, makes obvious this feature in the vehicle, where a vibration sensor is disposed at the center of the acoustic sensor array).
Regarding claim 13, see the preceding rejection with respect to claims 5 and 9 above.  The combination makes obvious the apparatus of claim 9 as stated above, and these additional features are made obvious for the same reasons as stated above with respect to claim 5, where it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Takatani with Bastyr for the purpose of cancelling road noise and allowing passengers to enjoy music with reduced noise (see Bastyr, ¶ 0004 and 0031).  Therefore, the combination makes obvious the “apparatus according to claim 9, wherein the interference signal further comprises a sound signal played by an on-board device” (see Bastyr, ¶ 0031 and figure 3A, units 300, 324, and 360).
Regarding claim 14, see the preceding rejection with respect to claim 9 above.  The combination makes obvious the apparatus according to claim 9, wherein the interference signal is vibration noise 
Bastyr teaches RNC system includes a method for adapting to non-stationary noise events, such as wind noise detected by the microphones (see Bastyr, ¶ 0034-0035 and figure 4).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to further modify the combination with additional teachings of Bastyr for the purpose of adapting to different noise conditions and expect better quality output for subsequent speech recognition processes (see Takatani, ¶ 0075 in view of Bastyr, ¶ 0034-0035 and 0042-0043 and figure 4).
Therefore, the combination makes obvious the “apparatus according to claim 9, wherein the interference signal further comprises an environmental noise signal;” (see Bastyr, ¶ 0034-0035 and figure 4); and 
“the receiving the interference signal in the on-board environment comprises: receiving the environmental noise signal collected by an acoustic sensor provided in the on-board environment” (see Takatani, ¶ 0030 in view of Bastyr, ¶ 0034-0035 and 0042-0043 and figure 4, where it is obvious to use sensors such as microphones to receive the non-stationary noise events, such as wind noise).
Regarding claim 17, see the preceding rejection with respect to claim 9 above.  The combination  makes obvious the apparatus of claim 9, because it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Takatani with Bastyr for the purpose of allowing manufacturers, designers, and/or skilled technicians to use well-known hardware, software, and/or a combination thereof to design, update, modify, and/or reconfigure the system easily. 	
Therefore, the combination makes obvious:
“A non-transitory computer-readable storage medium having computer instructions stored therein, wherein the computer instructions, when executed by a computer, cause the computer to 
“receiving an interference signal in the on-board environment and receiving a sound signal in the on-board environment, the interference signal comprising a vibration signal of a vehicle; and” (see Takatani, ¶ 0030, 0040-0041, 0046-0047, and 0057, figure 1, unit 130, and figure 5, units 120, 130, 1100, and 1300, where Takatani teaches receiving an interference signal (i.e., observation signal) from a vibration sensor, and see ¶ 0003-0005, where it is obvious to receive the vibration signal in the on-board environment; and additionally see ¶ 0030, 0046-0047, and 0057, figure 1, units 110A-110F, and figure 5, units 110A-110F, 1100, 1200, and 1300, where Takatani teaches makes obvious receiving a sound signal (i.e., observation signals) from microphones in the on-board environment); and 
“performing noise reduction processing on the sound signal in the on-board environment to obtain a noise-reduced signal;” (see Takatani, ¶ 0058-0060, 0062, and 0069, figure 5, unit 1400, and figure 6, where Takatani makes obvious the step of performing noise reduction processing to obtain a noise-reduced signal (i.e., the composite waves for CH1 to CH6 from which noise components were removed));
“wherein, the noise reduction processing comprises cancelling the interference signal from the sound signal in the on-board environment.” (see Takatani, ¶ 0003-0005, 0012-0013, and 0069, where Takatani makes obvious noise reduction processing cancels, or suppresses, the vibration signals from the microphone signals in the on-board environment).
Regarding claim 18, see the preceding rejection with respect to claim 17 above.  The combination makes obvious the “non-transitory computer-readable storage medium according to claim 17, the receiving the sound signal in the on-board environment comprises: receiving the sound signal in the on-board environment collected by an acoustic sensor unit provided on an acoustic sensor array” 
Regarding claim 19, see the preceding rejection with respect to claim 17 above.  The combination makes obvious the “non-transitory computer-readable storage medium according to claim 17, wherein the receiving the interference signal in the on-board environment comprises: receiving the vibration signal of the vehicle collected by a vibration sensor provided on an acoustic sensor array” (see Takatani, ¶ 0003-0005, 0030, and 0041, and figures 1 and 5, unit 130, which makes obvious this feature in the vehicle, where a vibration sensor is disposed at the center of the acoustic sensor array).
Regarding claim 20, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “non-transitory computer-readable storage medium according to claim 19, wherein the vibration sensor is provided at a central position of the acoustic sensor array” (see Takatani, ¶ 0041, and figure 1, unit 130, makes obvious this feature in the vehicle, where a vibration sensor is disposed at the center of the acoustic sensor array).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takatani as applied to claim 1 above, and further in view of Yang et al., US 2003/0040908 A1 (hereafter Yang).
Regarding claim 6, see the preceding rejection with respect to claim 1 above.  Takatani makes obvious the method according to claim 1, wherein the interference signal is vibration noise (see Takatani, ¶ 0005, where it is obvious that the interference signal includes noise caused by environmental vibrations, such as road noise).  Takatani does not appear to teach the interference signal comprises “an environmental noise signal” as presently understood, such as noise separate from mechanical vibrations of the vehicle.
Yang discloses a noise suppression system (see Yang, abstract).  Specifically, Yang teaches the noise suppression system cancels noise from vibrations noises and other sources, such as wind noise 
Therefore, the combination makes obvious the “method according to claim 1, wherein the interference signal further comprises an environmental noise signal;” (see Yang, ¶ 0022); and
“the receiving the interference signal in the on-board environment comprises: receiving the environmental noise signal collected by an acoustic sensor provided in the on-board environment” (see Takatani, ¶ 0030 in view of Yang, ¶ 0022, where it is obvious to use sensors such as microphones to receive the other noise sources, such as wind noise and other noise).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takatani as applied to claim 1 above, and further in view of Konjeti et al., US 2017/0032806 A1 (hereafter Konjeti).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  Takatani makes obvious the method according to claim 1, wherein noise reduction is performed the purpose of providing better signals for hands-free instruction, such as providing better quality signals to a voice recognition system (see Takatani, ¶ 0013 in view of ¶ 0003-0006 and 0076).  However, Takatani does not explicitly teach the feature of “extracting a speech feature sequence from the noise-reduced signal”.
Konjeti discloses an active noise cancellation (ANC) system for improving voice recognition (VR) performance (see Konjeti, abstract).  Herein, Konjeti teaches the ANC system includes a VR controller, which processes voice input to produce commands that adjust the volume of the radio, adjusts the temperature setting of the vehicle, and/or enables hands free operation of a cell phone (see Konjeti, ¶ 0022 and figure 1).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Takatani with the teachings of Konjeti for the purpose of providing noise 
Therefore, the combination makes obvious the “method according to claim 1, further comprising: extracting a speech feature sequence from the noise-reduced signal;” (see Takatani, ¶ 0076 in view of Konjeti, ¶ 0022, which makes obvious extracting a speech feature sequence, such as voice commands); and 
“performing a speech recognition on the sound signal in the on-board environment based on the speech feature sequence” (see Konjeti, ¶ 0022, where the voice command controls settings of the vehicle).
Regarding claim 8, see the preceding rejection with respect to claims 1 and 7 above.  Takatani makes obvious the method according to claim 1, and the combination of Takatani and Konjeti makes obvious these features for the same reasons as claim 7 above.  
Therefore, the combination makes obvious the “method according to of claim 1, further comprising: extracting a speech feature sequence from the noise-reduced signal;” (see Takatani, ¶ 0076 in view of Konjeti, ¶ 0022, which makes obvious extracting a speech feature sequence, such as voice commands);
“acquiring an operation instruction corresponding to the speech feature sequence; and” (see Konjeti, ¶ 0022, where it is obvious to acquire the voice command for controlling settings of the vehicle)
“executing the operation instruction.” (see Konjeti, ¶ 0022, where it is obvious perform the instruction to change the vehicle settings).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takatani and Bastyr as applied to claim 9 above, and further in view of Konjeti.
claim 15, see the preceding rejection with respect to claim 9 above.  The combination of Takatani and Bastyr makes obvious the apparatus according to claim 9, wherein noise reduction is performed the purpose of providing better signals for hands-free instruction, such as providing better quality signals to a voice recognition system (see Takatani, ¶ 0013 in view of ¶ 0003-0006 and 0076).  However, the combination of Takatani and Bastyr does not explicitly teach the feature of “extracting a speech feature sequence from the noise-reduced signal”.
Konjeti discloses an active noise cancellation (ANC) system for improving voice recognition (VR) performance (see Konjeti, abstract).  Herein, Konjeti teaches the ANC system includes a VR controller, which processes voice input to produce commands that adjust the volume of the radio, adjusts the temperature setting of the vehicle, and/or enables hands free operation of a cell phone (see Konjeti, ¶ 0022 and figure 1).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Takatani and Bastyr with the teachings of Konjeti for the purpose of providing noise reduced voice commands to allow a wide range of hands-free operations, such as setting various vehicle settings with said voice commands (see Takatani, ¶ 0003 and 0076 in view of Konjeti, ¶ 0022).
Therefore, the combination of Takatani, Bastyr, and Konjeti makes obvious the “apparatus according to claim 9, wherein when executing at least one of the computer programs, the processor is further configured to perform operations comprising:” (see Takatani, ¶ 0046 in view of Bastyr, ¶ 0019 and 0025, and figure 1, units 104 and 128, which makes obvious these features for performing the following method); 
“extract a speech feature sequence from the noise-reduced signal; and” (see Takatani, ¶ 0076 in view of Konjeti, ¶ 0022, which makes obvious extracting a speech feature sequence, such as voice commands); and

Regarding claim 16, see the preceding rejection with respect to claims 9 and 15 above.  The combination of  makes obvious the method according to claim 1, and the combination of Takatani and Bastyr makes obvious the apparatus according to claim 9, wherein noise reduction is performed the purpose of providing better signals for hands-free instruction, such as providing better quality signals to a voice recognition system (see Takatani, ¶ 0013 in view of ¶ 0003-0006 and 0076).  
The combination of Takatani, Bastyr, and Konjeti makes obvious these instant features for the same reasons as claim 15 above, where it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Takatani and Bastyr with the teachings of Konjeti for the purpose of providing noise reduced voice commands to allow a wide range of hands-free operations, such as setting various vehicle settings with said voice commands (see Takatani, ¶ 0003 and 0076 in view of Konjeti, ¶ 0022).
Therefore, the combination of Takatani, Bastyr, and Konjeti makes obvious the “apparatus according to claim 9, wherein when executing at least one of the computer programs, the processor is further configured to perform operations comprising:” (see Takatani, ¶ 0046 in view of Bastyr, ¶ 0019 and 0025, and figure 1, units 104 and 128, which makes obvious these features for performing the following operations);
“extract a speech feature sequence from the noise-reduced signal;” (see Takatani, ¶ 0076 in view of Konjeti, ¶ 0022, which makes obvious extracting a speech feature sequence, such as voice commands);
“acquire an operation instruction corresponding to the speech feature sequence; and” (see Konjeti, ¶ 0022, where it is obvious to acquire the voice command for controlling settings of the vehicle)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al., US 2021/0225353 A1, teaches an active vibratory noise reduction system (see abstract and figures 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653